Citation Nr: 0520040	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the left shoulder with 
degenerative joint disorder, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the left knee with 
degenerative joint disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1949 to 
September 1952.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2004, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in August 2004.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  

The Board notes that a January 2003 rating decision denied 
increased ratings for service-connected scars of the left 
shoulder, left arm, and left knee.  Although the veteran 
filed a notice of disagreement, he subsequently stated that 
he was not concerned about the scars, but the other residuals 
to the wounds to the left shoulder and left knee.  The 
veteran has been assigned separate 10 percent ratings for 
residuals of shell fragment wounds to the left shoulder and 
left knee with degenerative joint disease, and the Board 
therefore finds that these are the only issues in appellate 
status.  Therefore, the following decision does not address 
the separately service-connected scars of the left shoulder 
and left knee.  

The veteran testified before a Board hearing at the RO in May 
2005.  At the hearing the veteran presented testimony with 
regard to some additional disabilities.  This testimony 
suggests that he is advancing new claims with regard to his 
bilateral hip disability, right knee disability, and left 
lower extremity, including as secondary to his service 
connected left knee.  The veteran also advanced contentions 
to possible nerve disability.  These matters are hereby 
referred to the RO for clarification and any necessary 
action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the May 2005 Board hearing the veteran submitted two 
documents (VA Form 21-4142) in which he consented to the 
release of some recent private medical records that pertain 
to the current level of disability of the veteran's two 
service-connected disabilities.  The veteran has requested VA 
to assist in obtaining these records, and the VA has a duty 
to assist a claimant in obtaining evidence which the claimant 
has identified.  38 C.F.R. § 3.159 (2004).  

The veteran also testified at the May 2000 hearing that there 
were recent medical records showing treatment at the 
Charlotte VA Medical Center.  Any such records must also be 
obtained and associated with the claims file. 

Although there is no requirement for a new examination simply 
due to the passage of time, given the need to return this 
case to obtain additional medical records, the Board believes 
it appropriate to schedule the veteran for appropriate 
examinations to ensure an adequate record for eventual 
appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Pursuant to the written releases (VA 
Form 21-4142)  submitted by the veteran 
at the May 2005 Board hearing, the RO 
should take appropriate action to request 
copies of all post-service medical 
records from Caromont Health, Gaston 
Memorial Hospital at 2525 Court Dr., 
Gastonia, NC  28053-1747 from 2004 to the 
present.  The RO should also take 
appropriate action to request copies of 
all post-service medical records from 
Carolina Orthopedic at 620 Summit 
Crossing Place, Suite 108, Gastonia, NC  
28054 from 2004 to the present.

2.  The RO should also take appropriate 
action to obtain copies of any recent 
medical reports (not already of record) 
showing treatment for the disabilities at 
issue at the Charlotte VA Medical Center. 

3.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination(s) to 
ascertain the severity of his service-
connected left knee and left shoulder 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  Any medically 
indicated special tests, including x-
rays, should be accomplished if medically 
feasible.  

     a)  The examiner(s) should 
specifically report at what point (in 
degrees) range of motion is limited by 
pain and if there is any additional 
functional loss due to incoordination, 
fatigue, or weakness.  

     b)  The knee examiner should also 
separately report whether there is any 
recurrent subluxation or lateral 
instability and, if so, whether it is 
slight, moderate, or severe.  
 
3.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings can be 
assigned.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


